Title: From Alexander Hamilton to Samuel Hodgdon, 25 August 1794
From: Hamilton, Alexander
To: Hodgdon, Samuel


War Department, August 25, 1794. “It is expected, that there will be shortly assembled at Williamsport in Maryland a body of 2850 Militia and at and near Winchester in Virginia a body of 4800 Militia. It is of the most urgent importance that you should forward without delay to those places respectively all sorts of Military Stores and tents and other Camp Equipage proportioned to the number to be assembled at each.… The articles ought to arrive at their destination by the 20th. of September at furthest.…”
